DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180064396 (Wang).
Regarding claim 1: 
Wang disclose an endoscope, comprising: 
an insertion tube ([0068], imaging catheter); 
a radiation detector configured to detect radiation particles in a first range of energy and radiation particles in a second range of energy ([0084], spectrally encoded imaging and fluorescence).
Regarding claim 2: 
Wang disclose the endoscope of claim 1, wherein the radiation particles are X-ray photons ([0084], fluorescence).
Regarding claim 3: 
Wang disclose the endoscope of claim 1, wherein the radiation particles are emitted by fluorescence of a tissue in a person [0084].
Regarding claim 4: 
Wang disclose the endoscope of claim 3, wherein the tissue is a blood vessel ([0068], when deployed in a blood vessel, the system can produce a 3-D reconstruction of the body vessel).
Regarding claim 5: 
Wang disclose the endoscope of claim 1, wherein the radiation detector is configured to count numbers of radiation particles incident thereon whose energy fall in a plurality of bins, within a period of time ([0084], [0103], MPPC).
Regarding claim 8: 
Wang disclose the endoscope of claim 1, wherein the radiation detector is configured to determine a spectrum of the radiation particles incident on the radiation detector ([0084], spectrally encoded imaging and fluorescence).
Regarding claim 9: 
Wang disclose the endoscope of claim 1, wherein the radiation detector comprises a plurality of pixels, wherein each of the pixels is configured to count numbers of radiation particles incident thereon whose energy fall in a plurality of bins, within a period of time; and wherein the radiation detector is configured to determine a sum of the numbers of radiation particles for the bins of the same energy range counted by all the pixels ([0084], spectrally encoded imaging and fluorescence).
Regarding claim 10: 
Wang disclose the endoscope of claim 9, wherein the pixels are configured to count the numbers of X-ray photons within a same period of time ([0084], spectrally encoded imaging and fluorescence).
Regarding claim 11: 
Wang disclose the endoscope of claim 9, wherein each of the pixels comprises an analog-to-digital converter (ADC) configured to digitize an analog signal representing the energy of an incident radiation particle into a digital signal ([0103], MPPC).
Regarding claim 12: 
Wang disclose the endoscope of claim 9, wherein the pixels are configured to operate in parallel ([0103, MPPC).
Regarding claim 13: 
Wang disclose the endoscope of claim 11, wherein the ADC is a successive-approximation-register (SAR) ADC ([0103, MPPC).
Regarding claim 14: 
Wang disclose the endoscope of claim 1, wherein the radiation detector comprises: 
a radiation absorption layer comprising an electric contact ([0103, MPPC); 
a first voltage comparator configured to compare a voltage of the electric contact to a first threshold ([0103, MPPC); 
a second voltage comparator configured to compare the voltage to a second threshold; a controller ([0103, MPPC); 
a plurality of counters each associated with a bin and configured to register a number of radiation particles absorbed by the radiation absorption layer wherein the energy of the radiation particles falls in the bin ([0103, MPPC); 
wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold ([0103, MPPC); 
wherein the controller is configured to determine whether an energy of a radiation particle falls into the bin ([0103, MPPC); 
wherein the controller is configured to cause the number registered by the counter associated with the bin to increase by one([0103, MPPC).
Regarding claim 15: 
Wang disclose the endoscope of claim 14, further comprising a capacitor module electrically connected to the electric contact, wherein the capacitor module is configured to collect charge carriers from the electric contact ([0103, MPPC).
Regarding claim 16: 
Wang disclose the endoscope of claim 14, wherein the controller is configured to activate the second voltage comparator at a beginning or expiration of the time delay ([0103, MPPC).
Regarding claim 17: 
Wang disclose the endoscope of claim 14, wherein the controller is configured to connect the electric contact to an electrical ground ([0103, MPPC).
Regarding claim 18: 
Wang disclose the endoscope of claim 14, wherein a rate of change of the voltage is substantially zero at expiration of the time delay ([0103, MPPC).
Regarding claim 19: 
Wang disclose the endoscope of claim 14, wherein the radiation absorption layer comprises a diode.
Regarding claim 20: 
Wang disclose the endoscope of claim 14, wherein the radiation absorption layer comprises silicon, germanium, GaAs, CdTe, CdZnTe, or a combination thereof ([0103, MPPC).
Regarding claim 21: 
Wang disclose the e endoscope of claim 1, wherein the radiation detector does not comprise a scintillator.
Regarding claim 22: 
Wang disclose a system comprising the endoscope of claim 1, and a radiation source ([0083], light source).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6: 
Wang disclose the endoscope of claim 1, but fail to teach the details of wherein the radiation detector is configured to determine existence of a chemical element based on intensity of the radiation particles in the first range of energy and intensity of the radiation particles in the second range of energy [0084].  Claim 7 depends on claim 6.
Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 23, the best prior art, US 2018/0064396 (Wang) disclose a method comprising: 
inserting an endoscope of claim 1 into a human body [0068]; 
detecting, using the radiation detector, an intensity of radiation in a first range of energy and an intensity of radiation in a second range of energy ([0084], via spectrally encoded imaging and fluorescence).
However, the prior art of record fail to teach the details of determining existence of a chemical element in the human body based on the intensity of radiation in the first range of energy and the intensity of radiation in the second range of energy.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884